Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of S.A.W., a Child                    Appeal from the County Court at Law of
                                                      Panola County, Texas (Tr. Ct. No. 2020-
No. 06-21-00116-CV                                    343). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Stevens and
                                                      Justice Carter* participating.      *Justice
                                                      Carter, Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED APRIL 22, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk